Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Authorization for this examiner’s amendment was given in an interview with Mr. John J. Bruckner on 6/28/2022.
Claims have been amended and cancelled as follows: 
1.	(Currently Amended) A method of creating a milling fixture, the method comprising:
	manufacturing a first surface of a tool, such that the first surface comprises a first perimeter and a shape formed complementary to a first portion of a part for a milling operation on the part when the part is located within the milling fixture; and
	manufacturing a second surface of the tool, such that the second surface comprises a second perimeter that lies within the first perimeter and recesses away from the first surface and from a second portion of the part with the first portion of the part contacting the first surface of the tool and the second portion of the part is facing and not contacting the second surface of the tool,
wherein manufacturing the first surface and manufacturing the second surface comprises laying up a composite material and
wherein the first surface of the tool comprises a number of through-holes for performing the milling operation on a side of the part facing and contacting the first surface of the milling fixture.

2.	(Canceled) 

3.	(Currently Amended) The method of claim [[2]] 1, wherein manufacturing the first surface and manufacturing the second surface comprises machining a material. 

4.	(Currently Amended) The method of claim [[2]] 1, wherein the second surface of the tool comprises a radiused surface of the tool. 

5.	(Canceled) 

6.	(Original) The method of claim 1, wherein the second surface of the tool lies within a perimeter of the first surface of the tool.

7.	(Original) The method of claim 1, wherein the second surface of the tool comprises a hollow portion.

8.	(Original) The method of claim 1, wherein the second surface of the tool comprises a perimeter that lies within a perimeter of the first surface.

9.	(Previously presented) The method of claim 1, wherein the second surface of the tool comprises a hollow portion and a perimeter that lies within a perimeter of the first surface.

10.	(Previously presented) A method of creating a milling fixture, the method comprising:
	manufacturing a first surface of the milling fixture comprising a female shape for contacting with and complementary to a first portion of a part, the first surface of the milling fixture comprising:
through-holes for milling on a side of the part contacting the first surface of the milling fixture; and
a vacuum port for holding the first portion of the part in contact with the first surface of the milling fixture; and
	manufacturing a second surface of the milling fixture by recessing the second surface of the milling fixture from the first surface of the milling fixture, a second portion of the part facing and spaced from the second surface of the milling fixture when the part is located within the milling fixture for milling, the second surface of the milling fixture comprising a second perimeter lying within a first perimeter of the first surface of the milling fixture.

11.	(Original) The method of claim 10, wherein manufacturing the first surface and manufacturing the second surface comprises laying up a composite material.

12.	(Original) The method of claim 10, wherein manufacturing the first surface and manufacturing the second surface comprises machining a material.

13.	(Original) The method of claim 10, wherein the second surface of the milling fixture comprises a radiused surface.

14.	(Original) The method of claim 10, wherein the second surface comprises a hollow portion.

15.	(Original) The method of claim 10, wherein the first surface comprises an outer ring devoid of through-holes.

16.	(Currently Amended) A method of performing a milling operation, the method comprising:
	placing a part onto a tool such that a first portion of the part contacts a first surface of the tool and a second portion of the part remains recessed from a second portion of the tool, such that the first surface comprises a first perimeter and a shape complementary to the first portion of the part, and the second portion of the tool comprises a second perimeter that lies within the first perimeter and a second surface configured to be recessed from and not contacting the second portion of the part when the part is located within the tool;
	holding the first portion of the part against the first surface of the tool; [[and]]
	performing a number of milling operations on the part; and
performing the number of milling operations on a side of the part facing the tool. 

17.	(Original) The method of claim 16, wherein the second surface of the tool comprises a perimeter within a perimeter of the first surface.

18.	(Original) The method of claim 16, wherein the second surface comprises a hollow portion and a perimeter within a perimeter of the first surface of the tool.

19.	(Canceled) 

20.	(Previously presented) The method of claim 16, further comprising:
performing, through through-holes in the first surface, the number of milling operations on a side of the part facing the tool. 


Reason for Allowance
1, 3-4, 6-18 and 20 are allowed over the best prior art or record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723